Putnam, J.:
The learned court at Special Term sustained the objection by the defending owners that the condemnation map of this particular water front had not been submitted for approval to the State Water Supply Commission.
The creation of the State Water Supply Commission (Laws of 1905, chap. 723), and that for the New York city water supply (Laws of 1905, chap. 724), as contemporaneous acts, are to be read together. (Matter of Board of Water Supply, 211 N. Y. 174, 181.) In connection with granting such right to municipalities, the State created a central commission to regulate taking interior sources of water supply. Municipal applications for leave to take such new or additional sources are to be “ accompanied by an exhibit of maps of the lands to be acquired and profiles thereof showing the sites and areas of the proposed reservoirs and other works, the profiles of the aqueduct lines and the flow lines of the water when impounded, *165plans and surveys and abstract of official reports relating to the same, showing the need of such municipal corporation for a particular source or sources of supply and the reasons therefor, and shall be accompanied by a plan or scheme to determine and provide for the payment of the proper compensation for any and all damages to persons or property, whether direct or indirect, which will result from the acquiring of said lands and the execution of said plans.” (Laws of 1905, chap. 723, § 3.)
After public hearing this State Commission was to determine if the plans “are justified by public necessity, and whether such plans are just and equitable to the other municipalities and civil divisions of the State affected thereby and to the inhabitants thereof;” also if they make “fair and equitable provisions for the determination and payment of any and all ” resulting damages (§ 3).
The City Water Supply Act had a final clause that, before such taking, the “maps and plans covering the work contemplated by this act ” should be approved by the State Water Supply Commission. (Laws of 1905, chap. 724, § 46.) Plainly this local act did not thereby add to the requirements for such applications to the State Commission already laid down in the preceding chapter. The “maps and plans covering the work ” meant the exhibit of maps and profiles already prescribed by section 3 of the State Water Supply Commission Act.
The City Water Supply Act provides for two sets of maps and plans, one for the State, and a more detailed set for the board of estimate and apportionment. After satisfying the requirements of the State Water Supply Commission Act by reports showing municipal needs, it is to present to the State Water Supply Commission maps showing territory where the water is to be impounded in a reservoir; the site of the works proposed, also as the water leaves the reservoir; the aqueduct lines and the flow lines. Obviously these all relate to the sources, as distinguished from the eventual distribution within the different wards or divisions of the municipality.
The record here shows that the plan and layout of this water supply system approved by the State Water Supply Commission, indicated two parallel lines running under New York *166bay from Bay Ridge to Staten Island, where presumably these aqueduct branches were to feed into the system of Richmond local water mains.
The State Commission, as judges of the sufficiency of the maps and plans exhibited, doubtless might have demanded more detailed plans, or that this aqueduct be projected on a different scale, but its unqualified approval determined the adequacy of the plan, as covering the work contemplated for the purposes of these statutes.
But besides these maps and plans for the State authorities, the board of estimate and apportionment is to consider plans and surveys under section 3 of the City Water Supply Act, which are to be followed by detailed maps, in sets of six, on which are to be “ laid out and numbered the various parcels of real estate on, over or through which the same are to be constructed and maintained ” (§ 5).
When the city board of water supply have had these maps adopted by the board of estimate and apportionment, they are to transmit them so certified to the corporation counsel, who then is to give the usual notice (§ 7) and to make application for the appointment of commissioners of appraisal. This excludes any idea that after the board of estimate and apportionment has acted, these acquisition maps are to be further submitted to the State Commission. Such submission of condemnation maps to the State Water Supply Commission has not been had in the course of official procedure hitherto in the many condemnations taken under this act. Practical official construction and statutory interpretation are, therefore, in accord with considerations of practical efficiency, in the conclusion that such submission is not required after the general plan, maps and profiles have been approved by the State Water Supply Commission.
It was, however, urged that under Laws of 1905, chapter '724, section 13, this petitioner must allege and show that it had been unable to agree with the railroad company upon its compensation for its loss.
The language here is permissive rather than mandatory. It relates to “loss, darriage or expense, direct or consequential,” resulting to a steam railroad in any county in which land shall *167be acquired. This refers to losses beyond the land condemned, being any resulting interference with the railroad traffic. This provision for such indirect damages to a steam railroad came in by an amendment to section 13, introduced in the Assembly on March 29, 1905. (Assembly Journal, p. 1629.) Its purpose seems to have been to protect the interests of the Ulster and Delaware Railroad Company, whose tracks and stations had to be relocated. It was further provided that if no agreement should be reached, “ the commissioners of appraisal appointed to estimate damages for lands acquired in such county ” are directed “ to pass upon such claim and to make awards therefor as provided in this act.” (See Laws, of 1906, chap. 314, §3.) The amended provisions of section 13, therefore, have no relation to this defending railroad since the water-front lands to be now taken are neither part of its right of way nor appurtenant thereto. Defendants’ other objections were rightly rejected by the learned justice at Special Term.
The order appealed from should, therefore, be reversed, with ten dollars costs and disbursements, and the motion for the appointment of commissioners of appraisal granted.
Jenks, P. J., Carr and Rich, JJ., concurred.
Order reversed, with ten dollars costs and disbursements. Motion for appointment of commissioners of appraisal granted, and proceeding remitted to the Special Term for entry of an order, upon two days’ notice to the respondents, appointing said commissioners in accordance with opinion.